DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 6 are objected to because of the following informalities:
A period sign should be added at the end of claim 2.
“the first straight portion” in claim 6 should read -- the first straight portions--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “one or more heat-generating devices”, and then further recites “each of the flat surfaces being configured to respectively contact one of the heat-generating devices to extract heat therefrom”. The second recitation has a plurality of heat-generating devices, and one of the heat-generating devices on each of the flat 
For examination purposes, claims 1 and 18 are construed as --one of the flat surfaces being configured to respectively contact the one or more heat-generating devices to extract heat therefrom--.
Claim 1 further recites “one or more side surfaces”, and “the channels being respectively open at the side surfaces and extending from the side surfaces through the volume of the plate toward the gravity vector at an angle between 0° to 4° from the first and second flat surfaces to positions within the volume at which the channels respectively end”. Similarly, the plurality of side surfaces in the second recitation causes indefiniteness because the side surfaces can be singular as set forth in the first recitation. Further, it appears that the second recitation has the channels through the plate and open at the side surfaces. Also, “through the volume of the plate toward the gravity vector at an angle between 0° to 4° to positions within the volume at which the channels respectively end” appears to have an end of the channels within the volume. Thus, the claim is indefinite because it contains contradicting limitations.
Claims 15 and 16 are also rejected due to the same reasons above.
For examination purposes, the first limitation is construed as --side surfaces--; and the second limitation (recited in claims 1, 15 and 16) is construed as the channels extend through the plate and open at both side surfaces.
Further, Claim 18 recites “one or more side surfaces”, and then further recites “the channels being respectively open at the side surfaces and extending from the side surfaces through the volume of the plate toward the gravity vector to positions within the 
For examination purposes of claim 18, the first limitation is construed as --a side surface--; and the second limitation is construed as having an end in the volume, where the channels open at the singular side surface.
Claim 14 recites the limitation "the first and second thermal syphon pipes", “the transition points of the first and second thermal syphon pipes” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 14 is construed as dependent from claim 10.
Claims not listed above are also rejected due to the dependence of their respective parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunstwadl (US PGPub No. 2012/0211201).
Regarding claim 1, Kunstwadl discloses a two-phase thermal syphon assembly (Figs. 1 and 2), comprising:
a plate (base 2) configured to extract heat from one or more heat-generating devices in contact therewith (LED module 12), the plate having surfaces that define a volume thereof (a cuboid volume of the base 2) and one or more channels (holes 9 in base 2 to allow heat pipes 6 embed within the base 2) formed within the volume, the surfaces including a first flat surface (contact surface 21 of the base 2 in Fig. 2), a second flat surface (top surface of the plate 2, see annotated figure below), and one or more side surfaces extending between the first and second flat surfaces (side surfaces of the plate 2 with holes 9), the first and second flat surfaces being perpendicular to a gravity vector (the top and bottom surfaces are horizontal which are perpendicular to the vertical gravity vector according to the orientation in Fig. 15), each of the flat surfaces being configured to respectively contact one of the heat-generating devices to extract heat therefrom (contact surface 21 contacts the LED module 12, as best understood in the 112(b) rejection above), the channels being respectively open at the side surfaces (both side surfaces have the holes 9) and extending from the side surfaces through the volume of the plate toward the gravity vector at an angle between 0° to 4° from the first and second flat surfaces to positions within the volume at which the channels respectively end (the holes 9, open at the two side surfaces and extend through the volume toward the “gravity vector” within the base volume, at an angle of 0 degrees, as best understood in the 112(b) rejection above); and


    PNG
    media_image1.png
    392
    712
    media_image1.png
    Greyscale

Regarding claim 2, Kunstwadl further discloses wherein the second flat surface extends along a plane that is parallel to a plane along which the first flat surface extends (the top surface extends parallel to the contact surface 21).
Regarding claim 3
Regarding claim 4, Kunstwadl further discloses wherein the first flat surface is mounted on top of one of the heat-generating devices in contact therewith (the contact surface is mount on top of the LED module 12).
Regarding claim 5, Kunstwadl further discloses wherein the thermal syphon pipes include first (sections of the heat pipes 4-6 in base 2) and second straight portions (sections of the heat pipes 4-6 in fins 3), the first straight portions respectively including first ends of the thermal syphon pipes (left side ends of the heat pipes 4-6, according to Fig. 15), the second straight portions respectively including second ends of the thermal syphon pipes (right side ends of the heat pipes 4-6, according to Fig. 15), the first ends of the thermal syphon pipes being respectively embedded in the channels (in holes 9).
Regarding claim 6, Kunstwadl further discloses wherein the first straight portion of the thermal syphon pipes respectively extend along planes that are at an angle between 0° to 4° from the planes along which the first and second flat surfaces extend (see Figs. 2 and 4, the heat pipes 4-6 extends parallel or 0 degrees to the planes of the top and the contact surface 21).
Regarding claim 7, Kunstwadl further discloses wherein the first straight portions of the thermal syphon pipes respectively extend from the first ends (left ends of the heat pipes 4-6) of the heat pipes through the channels (9) and exit the plate through the side surfaces (the heat pipes penetrate out on both of the side surfaces, see Figs. 4, 7 and 8) to extend toward connection with the second straight portions (the extension on the right sidewall in Fig. 4 extend toward the second portions at fins 3).
Regarding claim 8, Kunstwadl further discloses a stack of fins (3) through which the second straight portions (heat pipes 4-6 at fins 3) respectively extend to the second 
wherein the second straight portions of the thermal syphon pipes extend through the fins in planes (fin planes in vertical direction) that are angled to the planes along which the first and the second flat surfaces extend (the fin planes are at 90 degrees to the horizontal top and contact surface planes).
Regarding claim 9, Kunstwadl further discloses wherein a working fluid is contained within the thermal syphon pipes (fluid medium in heat pipes, see paragraph 0016), the fluid being configured to evaporate when exposed to the extracted heat from the plate that has been transferred to the working fluid through the thermal syphon pipes, the working fluid being further configured to condense as a result of the cooling of the thermal syphon pipes provided by the fins (see paragraph 0016).
Regarding claim 13, Kunstwadl further discloses wherein the second straight portions respectively extend away from the first straight portions in planes that are at an angle that is greater than the angle of the planes in which the first straight portions of the thermal syphon pipes extends from the planes along which the first and second flat surfaces extend (the heat pipes 4-6 at fins 3 in Fig. 14 extends in a plane which has 3-5 degrees of rising angle, compared to 0 degrees angle in the first portion in holes 9).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oplia (US PGPub No. 2014/0290929).
Regarding claim 18, Oplia discloses a two-phase syphon assembly (Figs. 1-12), comprising:

one or more thermal syphon pipes (heat pipes 20) respectively embedded within the channels and extending out of and away from the channels (at top surface of the cold plate 30), the thermal syphon pipes being configured to remove the extracted heat from the plate (the heat pipes 20 dissipates heat transferred from the cold plate 30 to fins 10).
Regarding claim 19, Oplia further discloses wherein the thermal syphon pipes include first (evaporator section 26) and second straight portions (condenser section 22), the first straight portions respectively including first ends of the thermal syphon pipes (bottom end of the heat pipes 20, see Fig. 4), the second straight portions respectively including second ends of the thermal syphon pipes (top end of the heat pipes 20, see Fig. 4), the first ends of the thermal syphon pipes being respectively embedded in the channels (see Figs. 1-3).
Regarding claim 20, Oplia further discloses wherein the thermal syphon pipes respectively have transition points (sections of the heat pipes 20 between sections 22 and 26, see annotated figure below) at which the first straight portions (26) of the thermal syphon pipes connect with other portions of the thermal syphon pipes (the transition portions connect the evaporator section 26 to other portions of the heat pipes 20),
wherein the thermal syphon pipes comprise first thermal syphon pipes and second thermal syphon pipes (see annotated figure below),
wherein the first straight portions of the first thermal syphon pipes are respectively directly connected to the second straight portion pipes of the first thermal syphon pipes at the transition points (the evaporator section 26 directly connects to the condenser section 22 through the transition point in each first heat pipes 20),
wherein the first straight portions of the second thermal syphon pipes are respectively connected to the second straight portions of the second thermal syphon pipes through angular portions of the second thermal syphon pipes (sections 22 and 26 of the second heat pipes 20 are respectively connected by bend sections 24 of the 
wherein the angular portions of the second thermal syphon pipes extend away from the first straight portions of the second thermal syphon pipes at an angle (angle between section 22 and y axis, see Fig. 4, of the second heat pipes 20) that is greater than an angle (0 degrees) at which the second straight portion pipes of the first thermal syphons extend away from the first straight portions of the first thermal syphon pipes (the first heat pipes 20 extend parallel from the section 26 immediately above the plate 30; and the second heat pipes 20 turn with an angle from the section 26 immediately above the plate 30).

    PNG
    media_image2.png
    607
    563
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunstwadl (US PGPub No. 2012/0211201) in view of Tong (US PGPub No. 2013/0083485).
Regarding claim 10, Kunstwadl further discloses wherein the thermal syphon pipes respectively have transition points (sections of the heat pipes 4-6 between the base 2 and fins 3) at which the first straight portions of the thermal syphon pipes connect with other portions of the thermal syphon pipes (the transition portions connect the section in the base 2 to other portions of the heat pipes 4-6),
wherein the thermal syphon pipes comprise first thermal syphon pipes (the heat pipes 4-6),
wherein the first straight portions of the first thermal syphon pipes are respectively directly connected to the second straight portion pipes of the first thermal syphon pipes at the transition (the heat pipe section in base 2  directly connects to the heat pipe section in fins 3 through the transition point).
Kundtwadl fails to disclose wherein the thermal syphon pipes comprise second thermal syphon pipes,
wherein the first straight portions of the second thermal syphon pipes are respectively connected to the second straight portions of the second thermal syphon pipes through angular portions of the second thermal syphon pipes that are connected to the first straight portions of the second thermal syphon pipes at the transition points, the transition points in the first thermal syphon pipes being at a same location along the first thermal syphon pipes as are the transition points in the second thermal syphon pipes, and

Tong discloses wherein the thermal syphon pipes comprise second thermal syphon pipe (the heat pipe on right side of Fig. 2),
wherein the first straight portions of the second thermal syphon pipes (section of the heat pipe in the plate between 4 and 5) are respectively connected to the second straight portions of the second thermal syphon pipes (the section in the plate is connected to a section of the heat pipe in fins 3) through angular portions of the second thermal syphon pipes (the S bend between the plate and fins 3) that are connected to the first straight portions of the second thermal syphon pipes at the transition points (the S bend is at the section of the heat pipe between the plate and the fins 3), the transition points in the first thermal syphon pipes (straight part of the left side heat pipe between the plate and fins 3) being at a same location along the first thermal syphon pipes as are the transition points in the second thermal syphon pipes (at a same location between the plate and fins 3), and
wherein the angular portions of the second thermal syphon pipes extend away from the first straight portions of the second thermal syphon pipes at an angle (0 degrees) that is greater than an angle at which the second straight portion pipes of the first thermal syphons extend away from the first straight portions of the first thermal syphon pipes (the left side heat pipe extends straight from the plate and fins 3; and the 
Although Tong appears to have only a singular heat pipe on right side in Fig. 2, it is obvious that one would duplicate the heat pipe on right side to become plural so that increases heat transfer capacity. In the modification of Kundtwadl, the plurality of heat pipes on right side as disclosed in Tong may have the straight section above the heat pipes 4-6 in fins 3 in Kundtwadl and the another straight section provided within the base 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the thermal syphon pipes comprise second thermal syphon pipes, wherein the first straight portions of the second thermal syphon pipes are respectively connected to the second straight portions of the second thermal syphon pipes through angular portions of the second thermal syphon pipes that are connected to the first straight portions of the second thermal syphon pipes at the transition points, the transition points in the first thermal syphon pipes being at a same location along the first thermal syphon pipes as are the transition points in the second thermal syphon pipes, and wherein the angular portions of the second thermal syphon pipes extend away from the first straight portions of the second thermal syphon pipes at an angle that is greater than an angle at which the second straight portion pipes of the first thermal syphons extend away from the first straight portions of the first thermal syphon pipes in Kundtwadl as taught by Tong in order to increase heat dissipate capacity of the base 2.
Regarding claim 14, Kunstwadl as modified further discloses wherein the first straight portions of the first and second thermal syphon pipes are completely embedded in the channels of the plate up until the transition points of the first and second thermal syphon pipes (the heat pipe sections in base 2 are completely embedded in the holes 9).
Regarding claim 17, Kunstwadl further discloses wherein one of the heat-generating devices is supported by and mounted on the first flat surface (LED 12 on surface 21).
Kunstwadl fails to disclose another one of the heat-generating devices is supported by and mounted on the second flat surface.
Tong further discloses another one of the heat-generating devices (5) is supported by and mounted on the second flat surface (on a side opposite to heating element 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein another one of the heat-generating devices is supported by and mounted on the second flat surface in Kunstwadl in view of Tong in order to provide cooling for another heat generating device that needs to be cooled.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunstwadl (US PGPub No. 2012/0211201) alone.
Regarding claim 11, Kunstwadl fails to disclose wherein a sum of the distance of the side surfaces between the first and second flat surfaces and respective outside 
The range specified in the claim is recognized in the art to be result-effective variable. Such percentage is dependent upon the thickness of the plate, heat pipe diameter and the length of the heat pipe within the plate, which are the physical dimensions of the heat exchanger. It is generally understood that, for example, that the thickness, heat pipe diameter and the length of the heat pipe within the plate can be made larger to increase structural integrity, heat exchange capacity and heat exchange area; or can be made smaller to decrease heat resistance and to fit certain installations. No specific range is given, but it is understood that one would provide routine optimization to the dimensions of the heat pipe and the plate to obtain optimum results. Therefore, discovering the percentage range as recited is not novel since it is dependent on parameters which are result-effective, and such parameters are routinely optimized.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a sum of the distance of the side surfaces between the first and second flat surfaces and respective outside diameters of embedded portions of the first straight portions that are embedded in the plate is in a range of 3.5 % to 9.0 % of respective lengths of the embedded portions in Kundtwadl through routine optimization.
Regarding claim 12, Kunstwadl further discloses wherein the plate is rectangular (see Fig. 2), and
.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunstwadl (US PGPub No. 2012/0211201) in view of Park (US PGPub No. 2016/0282014).
Regarding claims 15 and 16, Kunstwadl fails to disclose wherein the channels extend from the side surfaces through the volume of the plate toward the gravity vector at an angle between 2° to 4° (claim 15), and of 3° (claim 16) from the first and second flat surfaces to positions within the volume at which the channels respectively end.
Park (Fig. 2) discloses the channel (channel in heat collection unit 140 with heat pipe 130) extend through the volume of the plate (inside the heat collection unit 140) at an angle from the first and second flat surfaces (the channel extends at an angle with the top and bottom surfaces of the heat collection unit 140).
Kunstwadl (Fig. 14 and paragraph 0080) further discloses the heat pipe 5 and 6 may have rising angles of 3-5 degrees. Kunstwadl further discloses that the angle from warm side to cold side allows reflux of the condensate to be supported by gravitational force for improving effectiveness of the device.
According to teachings of Park and Kunstwandl, the channels in base 2 of Kunstwandl can be modified to include an angle with the top and bottom surfaces, for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the channels extend from the side surfaces through the volume of the plate toward the gravity vector at an angle between 2° to 4° (claim 15), and of 3° (claim 16) from the first and second flat surfaces to positions within the volume at which the channels respectively end in Kunstwandl as taught by Park in order to increase the effectiveness of the heat pipe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior arts not listed above are all related to horizontal or vertical oriented heat pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763